Citation Nr: 1543401	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  10-34 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from March 1983 to December 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The July 2008 rating decision granted service connection for right ear hearing loss and assigned an initial noncompensable rating effective April 30, 2007, the date of the Veteran's claim.  

During the pendency of the appeal, a June 2010 rating decision found that a previous denial was clearly erroneous and granted service connection for left ear hearing loss effective April 30, 2007, and continued the noncompensable disability rating.  

In June 2011, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for further development and it has now been returned to the Board.  

The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

VA regulations specify that to be adequate, a VA audiology examination "... must include a controlled speech discrimination test (Maryland CNC)."  38 C.F.R. § 4.85(a) (2015).  Hearing loss may not be evaluated without a Maryland CNC speech discrimination test unless "...the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86."  38 C.F.R. § 4.85(c) (2015).  In the case of exceptional patterns of hearing impairment, VA may evaluate hearing loss based on pure tone thresholds only.  38 C.F.R. § 4.86 (2015).  However, the Veteran's hearing loss does not meet the definition for an exceptional pattern of hearing loss.  Therefore, an adequate VA examination must include the results of a Maryland CNC speech discrimination test.  

In June 2011, the Board remanded this case because the VA examinations conducted did not include the administration of a Maryland CNC speech discrimination test.  Instead, they employed the Boothroyd test.  The Veteran underwent a VA examination in December 2011.  The examiner did not indicate that the record was reviewed and the Boothroyd test was used again, as opposed to the Maryland CNC test.  The Veteran is entitled to substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Unfortunately, another remand is necessary so that the Veteran may be afforded an adequate VA examination where the Maryland CNC Test is administered.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his bilateral hearing loss.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Taking into account the evidence in the claims file and the Veteran's lay statements the examiner must determine the current severity of the Veteran's bilateral hearing loss, and its impact on his daily activities and ability to work.  

c. The AOJ MUST notify the examiner that the examination MUST include the administration of the Maryland CNC speech discrimination test, as it is required by VA regulations.  An examination report that does not contain results from a Maryland CNC speech discrimination test is inadequate.

d. The examiner must state whether the Boothroyd speech discrimination test is identical or substantially similar to the Maryland CNC test and provide an explanation as to why.  

e. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, including the results of a Maryland CNC speech discrimination test, it MUST be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




